Citation Nr: 1546115	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  13-31 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for meniscal degeneration of the right knee with arthritis and total knee replacement prior to May 2, 2011, and as of July 1, 2012.

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to November 1979 and from June 1980 to June 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the instant appeal lies with the RO in Phoenix, Arizona.

The Veteran testified before the Board at a May 2015 hearing conducted at the RO.  A transcript of the hearing is of record.

The issue of an increased evaluation for the Veteran's right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU; the competent and credible evidence of record is at least in equipoise as to whether his service-connected disabilities prevent him from securing and following substantially gainful employment.




CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the claim for TDIU, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015) . In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16(a)(2) (2015).

The Veteran is service-connected for a depressive disorder, evaluated as 70 percent disabling; meniscal degeneration post-operative total right knee replacement, evaluated as 30 percent disabling; and tendonitis of the left hip with mild degenerative changes, evaluated as 10 percent disabling.  His overall disability evaluation is 80 percent.  The Veteran is therefore eligible to receive TDIU benefits on a schedular basis throughout the appeal period.  See 38 C.F.R. § 4.16(a) .

Turning to the record, at the May 2015 Board hearing, the Veteran testified that he has held approximately 20 jobs, most of the temporary, over the past 10 years.  He further testified that he participated in the VA vocational rehabilitation program and was employed for approximately one year, but was let go due to frequent absences due to his right knee disability.  Significantly, even though the Veteran's vocational rehabilitation folder has not been associated with the virtual claims file, the report of a September 2014 VA psychiatric examination notes a November 2013 letter from VA states employment was not feasible because the Veteran could not maintain a consistent work schedule, and the vocational rehabilitation was terminated.  Further, the VA examiner found the Veteran's depression results in difficulty adapting to stressful circumstances, including work or a worklike setting.

Based on the Veteran's testimony, the termination of his participation in the VA vocational rehabilitation program, and the report of a September 2014 VA psychiatric examination, the Board finds that TDIU is warranted in this case.  The Veteran meets the schedular criteria for a TDIU throughout the appeal period, and the overall weight of the evidence is at least in equipoise as to whether his service-connected disabilities precludes him from performing the physical and mental acts required by employment.

In finding in favor of the Veteran, the Board has considered the negative VA opinions of record.  However, "[a] Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

As such, with the evidence at least in equipoise, and resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted in the instant case.


ORDER

Entitlement to TDIU is granted.

REMAND

The Veteran asserts an increased evaluation is warranted for his right knee disability.  The Board notes he underwent a total right knee replacement in May 2011, and was awarded a total evaluation for his right knee for the period May 2, 2011, to July 1, 2012.  The Veteran has not been provided a new VA examination to evaluate his service-connected right knee disability since the expiration of his total evaluation.  In order to properly evaluate the residuals of his right knee replacement, a new VA examination is necessary.

At the May 2015 Board hearing, the Veteran reported that he had applied for and was denied Social Security Administration (SSA) disability benefits.  However, records related to the Veteran's SSA disability claim are not part of the record.  Even though the Veteran has explicitly stated that he receives medical treatment only at VA facilities, the Board notes the SSA file may include additional medical examinations or findings related to his SSA disability claim that have not yet been obtained by VA.  In order to ensure that the appellant's claim is adjudicated on the basis of a complete evidentiary record, the SSA decision and related evidence should therefore be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2).

The Veteran also testified that he underwent vocational rehabilitation through VA in 2011.  While the report of a September 2014 VA psychiatric examination notes a letter from VA dated November 2013 stated that vocational rehabilitation was terminated because employment was not feasible, to date, it does not appear that the Veteran's VA Vocational Rehabilitation folder has been associated with the virtual claims folder.  In addition, other than for the period April 2011 to May 2012, comprehensive VA treatment records have not been associated with the virtual claims file.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA records including, but not limited to, the Veteran's VA Vocational Rehabilitation folder and VA treatment records generated prior to April 2011 and from May 2012 to the present.  Efforts to obtain these records must be documented with the claims file and must continue until a negative reply is received or it is reasonably determined they do not exist or further attempts to obtain them would prove futile.

2. Request and obtain any determination pertinent to the Veteran's claim for SSA disability benefits, as well as any medical records relied upon concerning that claim.  Efforts to obtain these records must be documented with the claims file and must continue until a negative reply is received or it is reasonably determined they do not exist or further attempts to obtain them would prove futile.

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  Following a review of the claims folder and examination of the Veteran, the examiner is requested to address the following:

a. Provide specific findings as to the range of motion of the bilateral knees.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion.  The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination, specifically commenting on whether the range of motion is affected and if possible provide the additional loss of motion in degrees.

b. After considering the Veteran's documented medical history, identify all impairments associated with the Veteran's right knee disability, including any instability, dislocation or removal of the semilunar cartilage or impairment of the tibia and fibula, as well as the functional effects of the disability on the Veteran's activities of daily living.

4. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, the review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the examination report is deficient in any manner, the corrective procedures must be implemented at once.  

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


